AMENDEMNT TO EMPLOYMENT AGREEMENT

 

The EMPLOYMENT AGREEMENT dated April 20 2009, by and between i2Telecom
International, Inc., a Washington corporation, with its principal office at 5070
Old Ellis Point, Suite 110, Roswell, GA 30076 (“Company”) and Paul R. Arena
(“Employee”) is hereby amended as follows with the remaining provisions of the
Employment Agreement remaining in full force and effect.

 

AMENDMENTS:

 

NOW, THEREFORE, in consideration of the foregoing recitals and the covenants and
conditions herein set forth, the parties hereto amend the Marketing Agreement as
follows:

 

1.

Paragraph 6 (iv) is deleted in its entirety.

 

IN WITNESS WHEREOF, this amendment is dated as of the 24th day of June, 2009.

 

On Behalf of Employer:

 

i2 TELECOM INTERNATIONAL, INC.

 

 

 

By: ___/s/ Andrew L. Berman

_

Andrew L. Berman, CEO

 

 

 

By: _/s/ Paul R. Arena___________

Paul R. Arena, Employee

 

 

 